                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Efrain Reyes Knowles,                         )
                                              )
               Plaintiff,                     )       ORDER AMENDING CASE
                                              )       CAPTION AND FOR SERVICE ON
        vs.                                   )       DEFENDANTS
                                              )
North Dakota Department of Corrections,       )
and James River Correctional Center,          )       Case No. 1:18-cv-034
                                              )
               Defendants.                    )


        Plaintiff Efrain Reyes Knowles’s Amended Complaint is now before the court for an initial

review pursuant to 28 U.S.C. § 1915A. For the reasons set forth below, Knowles shall be permitted

to proceed with a claim for injunctive relief arising out alleged indifference to a serious medical

need.

I.      BACKGROUND

        Knowles is an inmate at the James River Correctional Center (“JRCC”) in Jamestown, North

Dakota. He initiated the above-entitled action pro se in February 2018 with the submission of an

incomplete “PLRA packet.” (Doc. No. 1). On March 14, 2018, he filed a motion to proceed in

forma pauperis, which the undersigned granted, and a Complaint. (Doc. Nos. 3,4, and 10). On

March 23, 2018, he filed notice of his consent to the undersigned’s handling of this case. (Doc. No.

9).

        In his Complaint, Knowles named the North Dakota Department of Corrections and

Rehabilitation ( “NDDOCR”) and the JRCC as defendants. He then went on to assert:

        Mi left side intesting
        And were I process liquid
        hurts every time I eat

                                                  1
        and drink water the pain
        is so painful I feel its gonna
        failed and its gonna be to late.
        Please help me. Please don’t let me
        die. Please I beg u.

(Doc. No. 12) (errors in original).1 In his prayer for relief, he requested $1 billion in damages,

access to the best surgeon, and a hearing before the United States Supreme Court with the President

of the United States at his side. (Id.).

        On April 15, 2018, Knowles filed a copy of “doctor call notes” to supplement to his

Complaint. (Doc. No 13). The notes, dated November 16, 2017, state that a trace of blood had been

detected in Knowles urine and that he would be rechecked in a few weeks. (Id.).

        On April 23, 2018, Knowles filed a second supplement to his Complaint. (Doc. 14). The

supplement consists of: (1) a copy of an April 9, 2018 “sick call inmate request” that lists without

explanation internal bleeding as the nature of the request; and (2) a handwritten note, dated April

6, 2018, in which Knowles complained to Officer Carpenter that he was experiencing significant

side pain and different symptoms. (Id.).

        The court conducted an initial screening of Knowles’ Complaint as mandated by 28 U.S.C.

§ 1915A. On July 5, 2018, it issued an order in which it (1) identified the Complaint’s deficiencies,

and (2) granted Knowles leave to file an Amended Complaint..

            On July 17, 2018, Knowles filed a Amended Complaint in which he asserts:

        I want a Billion 1,000,000,000.00 dollars for all of this process and mistreated in the
        way I beleave your wrong and they are laws that reinforces me to sue the state . . .
        . and if not the people who run the facility as well as the Warden’s, Director’s, Case
        Managers, Captain’s, Leutenets, Seargent, are responsible as well as the medical
        department state member’s. I do not have the names of all of this indidivudals so I

        1
          Under this heading is the following question: “Are you claiming any physical injury?” (Doc. No. 12).
Knowles answered this question in the negative. (Id.)

                                                      2
       please ask the court to ask for the and ID’s to identify who they are. I’ve ask people
       and supposte the prison is now under a none state instustrie called Rough Rider
       Industries, who they now run the Comissary and give jobs to inmates, if this land is
       ownd by the owner of the Industry I also proclaim a compensation form him or her
       in Jamestown and Bismarck, I’ve did all proper steps grievance’s, inmate request,
       sick calls, talking iwth state member who am I suppose to sue individuauls or
       Department of Corrections? I’ve send a visiting form so we may discuss in peron
       neighther I got a response from the court.

                                                ***

       I also request to be rele3ased from this institute with time served as a pardon from
       the court from Department fo Corrections. This does not dis inolved the matter of
       the request and the sue wich is a 1,000,000,00.00 billion dollars for this mistreatment
       of state such as medical and CO’s. The charges drop of the sentence being served
       right now and the money. In the summon it says if they do not respond they will have
       there entity to serve on the Complaint. wich the original claim was almost the same
       but is now adding land territorial ownership. Money from individuals if to proceed
       with the Amendment to be modified cause an immune to sue the State which means
       I can sue the Department of Corrections and their entity, corporation, partnership, or
       association. Thank U.

       This people are lying this grievance. Patty Moose insulted me of punishing me if I
       proceed with this grievance in her office. My ear and jaw in the past has nothing to
       do with intestings in my stomach. A xray this morning would show a lot of s2oll
       cause I haven’t even went to the bathroom severall times a day and as we all humans
       process food we need to hold that so we may process owe nutrients until we go to the
       bathroom to do #2. And untill the of today I still bleed wene I do #2 and it still hurts

(Doc. No. ) (errors in original).

II.    STANDARDS GOVERNING INITIAL REVIEW.

       The court outlined the standard governing the initial review of prisoner complaints in its

order of July 5, 2018.

III.   DISCUSSION

       Having reviewed Knowles’s Amended Complaint along with the supplemental materials

filed on conjunction with it, the court makes the following findings. First, Knowles request to be

immediately released from custody is not an available remedy in the context of the present action.

                                                  3
Second, the pleadings as amended are devoid of any cognizable individual capacity claims. Johnson

v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999). Third, Knowles claims against State

agencies are akin to claims against the State, which is not considered a person for purposes of § 1983

and has Eleventh Amendment immunity from suit. The same can be said with respect to claims for

monetary damages against State officials acting in their official capacities. This does not end the

court’s analysis, however.

        It is well settled that State officials sued in their official capacities for injunctive relief are

treated as person under § 1983 because “official-capacity actions for prospective relief are not

treated as actions against the State.” Will v. Mich. Dept. of State Police, 491 U.S. 58, 71 n. 10

(1988) (quoting Kentucky v. Graham, 473U.S. at 167, n. 14 (Kentucky v. Graham, 473 U.S. 159,

167, n. 14 (1985)). Although not explicitly named as defendants, Knowles does make reference to

the Director of Institutions and the JRCC Warden in the body of his Amended Complaint.

        In light of the fact that the Knowles is proceeding pro se and thus liberally construing his

Amended Complaint, the court construes this action as one against Leann Bertsch, NDDOCR

Director, and Chad Pringle, JRCC Warden, in their official capacities for injunctive relief. The case

caption shall hereafter be amended to reflect this. However, Knowles should take heed that this

amendment is being made so that the substance of his claim may be addressed; it is not incumbent

on the court to provide Knowles with the names of medical department staff or others staff he has

referred to by title.

        Having now reviewed the substance of Knowles’s pleadings, the cannot conclude at this

point that they utterly devoid of any cognizable claim of deliberate indifference. Thus, without

comment the ultimate merit of Knowles’s claim, the court shall permit Knowles to proceed with his


                                                    4
claim for injunctive relief against Director Bertsch and Warden Pringle in their official capacities.

III.   CONCLUSION

       The case caption shall be amended as directed above. The Clerk’s office shall serve copies

of Knowles’s pleadings on the defendants in accordance with the applicable rules of civil procedure.

       IT IS SO ORDERED.

       Dated this 31st day of December, 2018.

                                                      /s/ Charles S. Miller, Jr.
                                                      Charles S. Miller, Jr., Magistrate Judge
                                                      United States District Court




                                                 5
